United States DistrictCase
                      Court for the Western District of Kentucky
                             3:21-cv-00326-CHB                                 https://casemgt.kywd.circ6.dcn/CaseAssign.asp?Action=CVCA
                                                          Document 2 Filed 05/21/21      Page 1 of 1 PageID #: 57




                                            Case number 3:21CV-326-CHB

                                            Assigned : Judge Claria Horn Boom
                                            Judge Code : A958



                                                                                     Assigned on 5/21/2021 10:41:24 AM
                                                                                                   Transaction ID: 56106

                                                                       ¬¬¬¬




1 of 1                                                                                                               5/21/2021, 9:41 AM
